DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/06/2022 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claims 2-3 and withdrawn claims 9-13.  Claims 1, 4-8 and 14-15 are pending in the application and have been examined.

Claims 1, 4-8 and 14-15 are allowable in view of the amendment presented on 04/06/2022 and reasons stated in the Office action mailed on 01/21/2022.  In view of the above claim interpretation under 35 USC 112(f), rejection of claims under 35 USC 112(b) and 35 USC 102(a)(1) detailed in the Office action mailed on 01/21/2022 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 9-13 withdrawn without traverse have been cancelled. 

Allowable Subject Matter
Claims 1, 4-8 and 14-15 are allowable for reasons stated in paragraphs 20 and 21 of the Office action mailed on 01/21/2022.

Kato et al (US 2018/0120214 A1) is the closest prior art to the Applicant’s claimed invention.  However, Kato et al does not teach of particle size measuring in which an optical axis of the first image capturing microscope and a direction of the parallel beam cross each other at the prescribed angle or smaller, and the prescribed angle is determined as a threshold of a scattering angle at which the particle size can be identified from a difference in intensity of scattered light in particles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886